Citation Nr: 0920828	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  00-13 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected post-traumatic stress disorder 
(PTSD) from August 19, 1998 to July 10, 2000.  

2.  Entitlement to an initial rating in excess of 50 percent 
for service-connected PTSD from July 11, 2000 to January 11, 
2007.  

3.  Entitlement to a rating in excess of 10 percent for 
service connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from February 1943 to November 
1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction of the Veteran's case was 
subsequently transferred to the RO in Los Angeles, 
California, as a result of the Veteran's having changed his 
state of residence.  

In a February 1999 rating decision, the RO granted service 
connection for PTSD, and assigned a 10 percent rating for the 
disorder, effective August 19, 1998.  In a January 2001 
rating decision, the RO increased the rating for PTSD from 10 
percent to 50 percent effective, July 11, 2000.  The Veteran 
contends that he is entitled to a disability rating higher 
than 10 percent for PTSD for the period prior to July 11, 
2000, and higher than 50 percent for the period beginning on 
July 11, 2000.  The Veteran perfected an appeal of these 
issues.  

In the February 1999 rating decision, the RO also continued a 
10 percent rating for bilateral pes planus, and denied 
service connection for a bilateral knee condition, a 
bilateral leg condition, and an ankle condition.  The Veteran 
subsequently appealed those issues.  However, in a February 
2005 signed statement, the Veteran withdrew his appeal as to 
the claims of entitlement to service connection for a 
bilateral knee condition, a bilateral leg condition, and an 
ankle condition.  The Veteran did not withdraw his appeal as 
to his claim for an increased rating for pes planus. 

In October 2004, the Board remanded the case to the RO so 
that the Veteran could be scheduled for a hearing before a 
Veterans Law Judge at the Los Angeles RO.  The Veteran and 
his wife testified at a Travel Board in February 2005 before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing testimony has been associated with the claims file.  

The Board notes that during the Veteran's February 2005 
hearing and in a December 2004 statement the Veteran raised 
the issue of entitlement to a total rating based on 
individual employability due to his service connected 
disabilities (TDIU).  As this matter had not yet been 
adjudicated, it was referred to the RO for appropriate 
action.  The Veteran was subsequently granted a total rating 
effective May 14, 2007.  In April 2009, the RO increased the 
evaluation of the Veteran's service-connected PTSD to 100 
percent disabling effective January 11, 2007.  However, the 
matter of entitlement to a TDIU for the period prior to that 
date remains pending, and is directed to the attention of the 
RO for appropriate action.

In May 2005, the Board remanded the issues of entitlement to 
increased ratings for bilateral pes planus and PTSD for 
further development and adjudication.  

The Board notes that the evaluation of the Veteran's pes 
planus does not  represent the maximum available benefit for 
this disability.  A higher evaluation therefore does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  In addition, as the Veteran's PTSD claim involves a 
request for a higher initial rating following the grant of 
service connection, the Board has characterized the issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for disabilities already 
service-connected).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the reasons set forth hereinbelow, the Board finds that 
the Veteran's claims must be remanded.  

First, the Board notes that, for an increased-compensation 
claim, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
42-43.  

In this case, the Veteran was not provided notice that 
conforms to the requirements of Vazquez-Flores in connection 
with his claim for a higher evaluation for his service-
connected pes planus.  Upon remand, therefore, the RO should 
provide full VCAA notice as set forth in Vazquez-Flores in 
connection with the Veteran's claim for increased rating for 
pes planus.  

The Board also notes that the Veteran's last VA examination 
with respect to his service-connected bilateral pes planus is 
dated in July 2000.  Since that time, the Veteran has 
complained of increasing pain in his feet.  Specifically, in 
a November 2005 statement submitted to the Board, the Veteran 
reported that "[p]ains from my feet get worse all the 
time."  And he indicated that he has fallen on multiple 
occasions because of his condition.  

Because the Veteran's last VA examination is nearly nine 
years old and because the Veteran has alleged that his foot 
disability has worsened, the Board concludes that this matter 
must be remanded for the Veteran to undergo a contemporaneous 
and thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

Finally, the Board notes that the Veteran has identified 
records related to his disabilities that have not been 
associated with the Veteran's claims file.  In a statement 
dated in January 2006, the Veteran reported that he was 
receiving medical care at the Sepulveda VA outpatient clinic 
and the Sepulveda Mental health  outpatient clinic.  Records 
from the Sepulveda VA Medical Center dated through October 
2005 have been associated with the Veteran's claims file, but 
records dated since that time have not been requested.  Upon 
remand, records from the Sepulveda VA facilities dated since 
October 2005 should be requested and associated with the 
Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send the Veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes (i) notification that, to 
substantiate a claim for increase rating, 
the claimant must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, 
(ii) notice of the requirements for a 
higher evaluation under the Diagnostic 
Codes governing his claimed disabilities, 
(iii) notice that an increased rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the conditions for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (iv) examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation, to include competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

2.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, who have 
treated the Veteran since service for his 
claimed disabilities.  This should 
include records of his treatment at the 
Sepulveda VA Medical Center and 
outpatient clinics dated since October 
2005.  The aid of the Veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the Veteran should be informed in 
writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran to be afforded an 
appropriate VA examination in order to 
determine the nature, extent and 
severity of the Veteran's service-
connected pes planus.  It is imperative 
that the examiner who is designated to 
examine the Veteran reviews the 
evidence in the claims folder, 
including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.   All 
appropriate tests and studies, 
including X-ray studies and range of 
motion studies, should be conducted, 
and all clinical findings should be 
reported in detail.  

The examiner should indicate whether 
the Veteran's pes planus is (i) mild; 
symptoms relieved by built-up shoe or 
arch support; (ii) moderate; weight-
bearing line over or medial to great 
toe, inward bowing of the tendo 
achillis, pain on manipulation and use 
of the feet, bilateral or unilateral; 
(iii) severe; objective evidence of 
marked deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, indication of swelling on 
use, characteristic callosites, and 
whether bilateral or unilateral; or 
(iv) pronounced; marked pronation, 
extreme tenderness of plantar surfaces 
of the feet, marked inward displacement 
and severe spasm of the tendo achillis 
on manipulation, not improved by 
orthopedic shoes or appliances, and 
whether bilateral or unilateral.  

Further, the examiner should indicate 
whether, and to what extent, the 
Veteran experiences functional loss 
during flare-ups of pain and/or 
weakness (to include with use or upon 
activity) as a result of the service-
connected disability.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion on 
both flexion and extension.  

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

4.  Then, the RO should again review the 
Veteran's claims.  If any determination 
remains adverse, the Veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



